Case 1:18-cv-05848-JPO Document 71 Filed 10/30/19 Page 1 of 4

MarsHaLt Conway BrapLey GoLLuB & WEISSMAN

A PROFESSIONAL CORPORATION
45 Broapway — Suite 740

New York, New York 10006

TELEPHONE: (212) 619-4444
TELECOPIER: (212) 962-2647

e-mail: mew@mewpec.com

JEFFREY A MARSHALL DANIEL A. ALTER SHANNON L. SAKS

ROBERT J. CONWAY ANGELA BONGIORNO STACEY H. SNYDER*
CHRISTOPHER T. BRADLEY MARIA T. EHRLICH ANDREW 5. TAYLOR

MICHAEL §. GOLLUB* MAX A, FROMENTO ROBERT BRADFORD THELANDER*
AMY S$. WEISSMAN* GREGORY McGUIRE STEVEN M, ZIOLKOWSKI*

GUY P. DAUERTY DAVID A. RICHMAN*

LAUREN TURKEL

OF COUNSEL

ANTHONY D. GRANDE*
ANNA E. GABBAY
SAMUEL F, PANICCIA

ADMITTED IN CONNECTICUT
“ADMITTED IN WASHINGTON, D.C.
*ADMITTED IN NEW JERSEY

October 30, 2019

VIA ECF

Hon. J. Paul Oetken, U.S.D.J.

United States District Court

for the Southern District of New York.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2204

New York, New York 10007

NEW JERSEY OFFICE
2500 Plaza 5

Harborside Financial Center
Jersey City, New Jersey 07311
Telephone: (201) 521-3170
Telecopier: (201) 521-3180

Re: United Specialty Ins. Co. v. Table Run Estates Inc., Condetta Brown Desgoutte,

a/k/a Condetta Desgoutte, Steve Desgoutte and Esperanza Perez

S.D.N.Y.; Civil Action No.: 1:18-cv-05848-JPO
Our File No.: 085-10096

Dear Judge Oetken:

We represent Plaintiff United Specialty Insurance Company (“United Specialty”) in the

captioned action. We herein respond to the October 28, 2019 letter of Table Run Estates Inc.,
(“Table Run”), Condetta Brown Desgoutte a/k/a Condetta Desgoutte (“Ms. Desgoutte”) and
Steve Desgoutte (“Mr. Desgoutte”)(collectively, “Table Run Defendants”) which requests a pre-
motion conference to file a motion for summary judgment.

United Specialty opposes the Table Run Defendants’ request to file a motion to have this
Court compel United Specialty to provide coverage to the Table Run Defendants in the
underlying action captioned as Esperanza Perez v. Table Run Estates Inc., Condetta Brown
Desgoutte a/k/a Condetta Desgoutte, and Steve Desgoutte, Index No. 20148/2015E, pending in
the New York Supreme Court for the County of Bronx (“Underlying Action”). Since this is an
Case 1:18-cv-05848-JPO Document 71 Filed 10/30/19 Page 2 of 4

MARSHALL CONWAY BRADLEY GOLLUB & WEISSMAN, P.C.
Re: United Specialty Ins. Co. v. Table Run Estates, Ine.

October 30, 2019

Page 2

insurance declaratory judgment action, defendants are basically requesting permission to file a
motion for summary judgment. As set forth below, the Table Run Defendants’ arguments are
meritless and in direct contravention of well-settled New York law.

Under New York’s notice-prejudice rule, an insurer must usually show that it was
somehow prejudiced by the late notice from the insured. Castillo v. Prince Plaza, LLC, 43 Misc.
3d 335, 338, 981 N.Y.S.2d 906, 908 (Sup. Ct. 2014), aff'd, 142 A.D.3d 1127, 38 N.Y.S.3d 74 (2d
Dep’t 2016). However, Insurance Law § 3420 also provides:

[c](2)(B) Notwithstanding subparagraph (A) of this paragraph, an
irrebuttable presumption of prejudice shall apply if, prior to
notice, the insured's liability has been determined by a court of
competent jurisdiction or by binding arbitration; or if the
insured has resolved the claim or suit by settlement or other
compromise.

(emphasis added).

Typically, under New York law, there has been an “irrebuttable presumption of prejudice” that
applies when an insurer receives notice of a claim only after the insured's liability has been
determined such as in cases where a default judgment has been entered against an insured. See
N.Y. Ins. Law § 3420(c)(2)(B); see Montpelier U.S. Ins. Co. v. 240 Mt. Hope Realty Co., No. 15-
CV-1033 JMF, 2015 WL 6395949, at *3 (S.D.N.Y. Oct, 22, 2015). That is the case herein.

United Specialty filed this declaratory judgment action seeking a declaration that it has
no duty to defend or indemnify the Table Run Defendants in the Underlying Action on the
grounds that: (i) Esperanza Perez’s (“Perez”) underlying accident occurred on November 26,
2014; (it) Perez filed the complaint in the Underlying Action on January 9, 2015; (iii) the Table
Run Defendants were properly served a copy of the complaint in January of 2015; (iv) on April
13, 2018, a judgment was entered against the Table Run Defendants in the Underlying Action in
the amount of $2,203,288.20; and (v) on April 26, 2018, United Specialty received first notice of
this entire matter.

Of significance, the referee in the traverse hearing in the Underlying Action found that
the complaint in the Underlying Action was properly served on Ms. Desgoutte and Table Run
respectively on January 29, 2015 and January 16, 2015. (Annexed hereto as Exhibit “A” is a
copy of the referee’s decision concerning the travers hearinge.) Hence, the default judgment in
the Underlying Action is still enforceable against Ms. Desgoutte and Table Run. As such, there
is an irrebuttable presumption that United Specialty was prejudiced by Ms. Desgoutte’s and
Table Run’s untimely notification of the underlying accident and the Underlying Action. On this
basis alone, United Specialty has no duty to defend or indemnify Ms. Desgoutte and Table Run
Case 1:18-cv-05848-JPO Document 71 Filed 10/30/19 Page 3 of 4

MARSHALL CONWAY BRADLEY GOLLUB & WEISSMAN, P.C.
Re: United Specialty Ins. Co. v. Table Run Estates, Inc.

October 30, 2019

Page 3

in the Action’. Accordingly, we submit the Table Run Defendants have no grounds to file a
motion for summary judgment seeking a declaration that United Specialty must defend and
indemnify Table Run and Ms. Desgoutte in the Underlying Action.

We further direct this court’s attention to that part of Insurance Law § 3420 which
provides:

(2)(A) In any action in which an insurer alleges that it was prejudiced
as a result of a failure to provide timely notice, the burden of
proof shall be on: (i) the insurer to prove that it has been
prejudiced, if the notice was provided within two years of the
time required under the policy; or (ii) the insured, injured
person or other claimant to prove that the insurer has not been
prejudiced, if the notice was provided more than two years after
the time required under the policy.

(emphasis added).

As such, Table Run and Ms. Desgoutte in this action have the burden to demonstrate that
United Specialty was not prejudiced by the untimely notice because Table Run and Ms.
Desgoutte notified United Specialty about the accident more than two years after it transpired.

Further, contrary to counsel’s assertions, United Specialty is not a party in the Underlying
Action. Rather, United Specialty has retained counsel to represent the Table Run Defendants in
the Underlying Action.

Counsel also contends that United Specialty has “rejected an offer by Perez to remove
any such ‘prejudice’ by vacating the default”. See October 29, 2019 letter by the Table Run
Defendants at 2, Counsel does not need United Specialty’s “permission “ to vacate the default.
If Perez wants to vacate the $2 plus million default judgment entered against Table Run and Ms.
Desgoutte, she is free to do so. United Specialty takes no position in this regard. What is left
unsaid is that as a condition precedent to vacating the default, Perez is demanding that United
Specialty acknowledge coverage to its insureds — which it will not do and is under no obligation
to do so.

United Specialty has properly disclaimed coverage and this entire action is about
obtaining a judicial declaration in this regard. Counsel seems to believe that by vacating the
default judgment against Table Run and Ms. Desgoutte will somehow magically wipe out the
prejudice sustained by United Specialty. It will not. Even if the default judgment is vacated

 

, The referee in the traverse hearing found that Mr. Desgoutte was not properly served and

dismissed him as a defendant in the action. United Specialty wi!l advise counsel for the Table Run
Defendants by November 15, 2019 whether it will dismiss Mr. Desgoutte as a defendant in this action.
Case 1:18-cv-05848-JPO Document 71 Filed 10/30/19 Page 4 of 4

MARSHALL CONWAY BRADLEY GOLLUB & WEISSMAN, P.C.
Re: United Specialty Ins. Co. v. Table Run Estates, Inc.

October 30, 2019

Page 4

against Table Run and Ms. Desgoutte, the declaratory judgment is still ripe for adjudication.
Under New York law, we submit United Specialty has no duty to defend or indemnify Table Run
or Ms. Desgoutte in the Underlying Action because they failed to timely notify United Specialty
of the occurrence, claim and suit.

For the foregoing reasons, United Specialty respectfully requests that this Court deny the
Table Run Defendants’ request to file a motion for summary judgment.

Thank you for your attention to this matter.

Respectfully Submitted,

Chil Th paclhe,

By: Christopher T, Bradley, Esq.

 

Via ECF:
Attention: Alison R. Keenan, Esq.

BURNS & HARRIS
Attorney for Defendant
ESPERANZA PEREZ

233 Broadway, Suite 900
New York, New York 11801

Attention: Jean Claude Mazzola, Esq.
Hanoch Sheps, Esq.

MAZZOLA LINDSTROM

Attomeys for Defendants

TABLE RUN ESTATES, INC.,
CONDETTA BROWN DESGOUTTE
a/k/a CONDETTA DESGOUTTE

and STEVE DESGOUTTE

733 Third Avenue, 15th Floor

New York, New York 10017
